Case: 18-41043     Document: 00515968274          Page: 1    Date Filed: 08/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     August 6, 2021
                                   No. 18-41043                      Lyle W. Cayce
                                                                          Clerk

   Jerry Lenez Bangmon,

                                                            Plaintiff—Appellant,

                                       versus

   Damon Alexander; Sergio G. Buentello; Willie M.
   Ratliff; Gretta K. Bennett; Beverly A. White; Aquisha
   Guidry; Edgar J. Hulipas; Terry W. Speers; Emily
   Shortridge,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:14-CV-370


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          An Texas state prison inmate brought suit alleging that various
   correctional officers violated his civil rights. The district court dismissed
   some claims as frivolous and granted summary judgment on others. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-41043       Document: 00515968274         Page: 2   Date Filed: 08/06/2021




                                    No. 18-41043


   AFFIRM in part, VACATE in part, and REMAND for further
   proceedings.


                FACTUAL AND PROCEDURAL BACKGROUND
             Jerry Lenez Bangmon, Texas prisoner # 1568309, filed a lawsuit
   raising Eighth and Fourteenth Amendment claims against several
   defendants, all of whom were employees of the Texas Department of
   Criminal Justice’s (“TDCJ”) Darrington Unit during the events alleged in
   the complaint.
             Many of Bangmon’s claims relate to an incident that occurred in
   November 2012. We accept the description of that incident as described in
   the complaint in this suit. Bangmon was walking in a hallway on crutches
   when defendant Damon Alexander approached in a “very hostile and
   aggressive man[ner].” Alexander threatened to sexually assault Bangmon,
   grabbed him and, without provocation or justification, “intentionally,
   maliciously and sadistically snatched [him] ten to eleven feet across the . . .
   hallway and threw him into the wall.” Alexander pinned Bangmon there and
   threatened to “stomp[]” him if he fell. Bangmon was injured during the
   attack.
             Bangmon sued Alexander. He also sued others. One defendant was
   Sergio G. Buentello, a corrections officer who Bangmon claimed witnessed
   the attack but failed to protect Bangmon or report the attack. Other
   defendants are Willie M. Ratliff and Beverly A. White, corrections officers
   who allegedly denied Bangmon’s requests for medical attention after the
   attack. Also joined as defendants were Gretta K. Bennett, who allegedly




                                         2
Case: 18-41043         Document: 00515968274               Page: 3      Date Filed: 08/06/2021




                                          No. 18-41043


   conspired with others to cover up the attack; and Aquisha Guidry, who
   allegedly failed to respond to video evidence of the attack. 1
           Finally, Bangmon brought claims against two medical professionals at
   Darrington. Bangmon alleges that defendant Edgar J. Hulipas’s deliberate
   indifference included his failing to respond to Bangmon’s medical complaints
   (including complaints related to the attack) and denying him use of
   ambulatory devices. Bangmon alleges that defendant Terry W. Speers, a
   Darrington nurse practitioner, violated his Eighth and Fourteenth
   Amendment rights by denying him access to a walking cane or other walking
   device.
           The district court ordered the Texas Attorney General, who
   represents all of the defendants except Buentello, to file a Martinez 2 report to
   assist the court in evaluating Bangmon’s claims. The AG filed the report in
   January 2018.
           The district court thereafter entered a series of orders. It dismissed
   the claims for money damages against all defendants in their official
   capacities on Eleventh Amendment grounds. As for the claims against
   defendants in their individual capacities, the court dismissed the claims
   against Alexander and Buentello as frivolous under 28 U.S.C. §
   1915(e)(2)(B). It granted summary judgment in favor of Ratliff, White,
   Bennett, and Guidry, concluding that Bangmon had failed to exhaust his



           1
             Emily Shortridge is identified as a defendant in the caption for this appeal. In his
   brief, Bangmon disclaims seeking relief against Shortridge.
           2
             This court has adopted the procedure used in Martinez v. Aaron, 570 F.2d 317
   (10th Cir. 1978), as a tool by which an administrative record is constructed to assist in
   assessing whether prisoner complaints are frivolous. See Norton v. Dimazana, 122 F.3d 286,
   292–93 (5th Cir. 1997). The resulting administrative record is commonly referred to as a
   “Martinez report.”




                                                 3
Case: 18-41043        Document: 00515968274            Page: 4     Date Filed: 08/06/2021




                                        No. 18-41043


   administrative remedies on those claims. The court concluded that the
   claims against Guidry and Bennett also should be dismissed for failure to state
   a claim under Section 1915(e)(2)(B). As to the medical professionals, the
   district court granted summary judgment in favor of Hulipas and Speers,
   concluding that the conduct about which Bangmon complained did not rise
   to the level of deliberate indifference. Bangmon appealed.


                                     DISCUSSION
          Bangmon proceeded pro se in the district court and continues to do so
   on appeal. We liberally construe arguments in a pro se brief, Haines v. Kerner,
   404 U.S. 519, 520 (1972), but we still require pro se parties to brief their
   arguments adequately, Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
   Liberally construed, Bangmon’s brief challenges the district court’s
   dismissal of the claims against Alexander and Buentello and the entry of
   summary judgment in favor of Ratliff, White, Bennett, and Guidry. 3
   Bangmon also challenges the denial of his motion to compel production of a
   video of the alleged use of force. We will separately review these arguments.
   I.     Dismissal
          Bangmon argues that the district court erred by holding, in part based
   on qualified immunity, that the claims against Alexander and Buentello were
   frivolous under Section 1915(e)(2)(B)(i).
          A claim may be dismissed as frivolous under Section 1915(e)(2)(B)(i)
   “if it does not have an arguable basis in fact or law.” Brewster v. Dretke, 587


          3
             Bangmon also claims error in the dismissal under Section 1915(e)(2)(B) of the
   claims against Guidry and Bennett. Because we conclude that entry of summary judgment
   in favor of Guidry and Bennett was proper, we do not reach the question of whether
   Bangmon failed to state a claim against these defendants.




                                             4
Case: 18-41043      Document: 00515968274            Page: 5   Date Filed: 08/06/2021




                                     No. 18-41043


   F.3d 764, 767 (5th Cir. 2009). We review such dismissals for abuse of
   discretion. Id. A “district court by definition abuses its discretion when it
   makes an error of law.” Kane v. Nat’l Union Fire Ins. Co., 535 F.3d 380, 384
   (5th Cir. 2008) (citation omitted).
          Bangmon sued Alexander for excessive use of force. “To establish the
   use of excessive force in violation of the Constitution, a plaintiff must prove:
   (1) injury, (2) which resulted directly and only from a use of force that was
   clearly excessive, and (3) the excessiveness of which was clearly
   unreasonable.”     Elizondo v. Green, 671 F.3d 506, 510 (5th Cir. 2012)
   (quotation marks and citation omitted). In the context of an excessive-force
   claim against prison officials, the “core judicial inquiry” is “whether force
   was applied in a good-faith effort to maintain or restore discipline, or
   maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S.
   1, 6–7 (1992). Force beyond that which is reasonably required to maintain or
   restore discipline is “wanton and unnecessary.” Id. at 7.
          Bangmon’s complaint claimed that Alexander threw him against a
   wall without justification. Bangmon also submitted the declarations of two
   inmates that provide some corroboration of his account. Bangmon alleges he
   suffered an injury as a result of the incident.
          The district court determined that these allegations were
   “conclusory” because they were refuted by the administrative and medical
   records in the Martinez report. However, a Martinez report may not be used
   to resolve genuine disputes of material facts when the information conflicts
   with the plaintiff’s pleadings. Several unpublished opinions of this court
   have so held, and we adopt them here as valid analysis. See, e.g., Cardona v.
   Taylor, 828 F. App’x 198, 201 (5th Cir. 2020); Newby v. Quarterman, 325 F.
   App’x 345, 354 (5th Cir. 2009); Williams v. Mason, 210 F. App’x 389, 390
   (5th Cir. 2006). Bangmon’s complaint provided a detailed explanation of this




                                           5
Case: 18-41043      Document: 00515968274           Page: 6    Date Filed: 08/06/2021




                                     No. 18-41043


   event that was not frivolous. The district court should not have resolved
   factual disputes based on the Martinez report’s findings.
          Bangmon brings a claim against Buentello for bystander liability. The
   failure to protect an individual from the use of excessive force by other
   officers can give rise to liability under Section 1983. Hale v. Townley, 45 F.3d
   914, 919 (5th Cir. 1995). The district court’s dismissal of Bangmon’s claim
   against Buentello is premised entirely upon its dismissal of the claim against
   Alexander. Since the district court erred in its dismissal of the claim against
   Alexander, we conclude that the district court also erred in dismissing the
   claim against Buentello.
   II.    Summary judgment
          Bangmon argues that the district court erred by granting summary
   judgment on his remaining claims.          We review the entry of summary
   judgment de novo, viewing “all facts and evidence in the light most favorable
   to the non-moving party.” Amerisure Mut. Ins. Co. v. Arch Specialty Ins. Co.,
   784 F.3d 270, 273 (5th Cir. 2015). Summary judgment is proper if “there is
   no genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a).
          A.     Defendants Ratliff, White, Bennett, and Guidry
          The district court granted summary judgment in favor of Ratliff,
   White, Bennett, and Guidry, concluding that Bangmon failed to exhaust his
   administrative remedies against these defendants.
          The Prison Litigation Reform Act requires a prisoner to exhaust
   administrative remedies prior to filing a Section 1983 lawsuit. 42 U.S.C. §
   1997e(a). The exhaustion requirement gives officials “time and opportunity
   to address complaints internally.” Johnson v. Johnson, 385 F.3d 503, 516 (5th
   Cir. 2004) (quoting Porter v. Nussle, 534 U.S. 516, 525 (2002)). To exhaust
   administrative remedies, a prisoner must pursue all available avenues of relief




                                          6
Case: 18-41043        Document: 00515968274              Page: 7      Date Filed: 08/06/2021




                                         No. 18-41043


   and comply with all administrative remedies and procedural rules. Woodford
   v. Ngo, 548 U.S. 81, 89–95 (2006).
           The Texas prison system provides a two-step process for filing
   grievances, and a prisoner must pursue a grievance through both steps to
   satisfy the exhaustion requirement.             Johnson, 385 F.3d at 515.           In an
   unpublished opinion, we held that a prisoner did not exhaust administrative
   remedies when he raised issues for the first time in step two of the grievance
   process. Randle v. Woods, 299 F. App’x 466, 467 (5th Cir. 2008). That
   conclusion is correct, and we will not repeat that panel’s analysis.
           We agree with the district court that Bangmon did not exhaust his
   administrative remedies with regard to the alleged misconduct of Ratliff,
   White, Guidry, and Bennett. As for Ratliff, White, and Guidry, Bangmon did
   not mention any misconduct against these defendants in a step 1 or step 2
   grievance. Although Bangmon mentioned Bennett in a step 2 grievance, that
   belated reference was inadequate to give TDCJ the time and opportunity to
   address his complaint. Bangmon fails to show that the district court erred by
   granting summary judgment in favor of Ratliff, White, Bennett, and Guidry. 4
           B.      Defendants Hulipas and Speers
           Bangmon contends that the district court erred by granting summary
   judgment in favor of Hulipas and Speers on his deliberate indifference claims.
   Prison officials violate the Eighth Amendment’s prohibition against cruel and
   unusual punishment when they demonstrate deliberate indifference to a
   prisoner’s serious medical needs, which indifference amounts to an


           4
             Liberally construing his brief, Bangmon asserts that Ratliff, White, Alexander,
   Buentello, Guidry, and Bennett conspired to cover up Alexander’s attack by refusing to file
   use-of-force reports. These allegations are conclusory and do not appear in Bangmon’s
   complaint. Further, the record lacks evidence that Bangmon exhausted his administrative
   remedies as to these claims.




                                               7
Case: 18-41043        Document: 00515968274         Page: 8    Date Filed: 08/06/2021




                                     No. 18-41043


   “unnecessary and wanton infliction of pain.” Estelle v. Gamble, 429 U.S. 97,
   104 (1976) (citation omitted). To prevail on a claim of deliberate indifference
   to medical needs, the plaintiff must establish that the defendant denied him
   treatment, purposefully gave him improper treatment, or ignored his medical
   complaints. Domino v. Tex. Dep’t of Crim. Just., 239 F.3d 752, 756 (5th Cir.
   2001). “Unsuccessful medical treatment, acts of negligence, or medical
   malpractice do not constitute deliberate indifference, nor does a prisoner’s
   disagreement       with   his   medical      treatment,    absent   exceptional
   circumstances.” Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
   “Deliberate indifference is an extremely high standard to meet.” Domino,
   239 F.3d at 756.
          Bangmon insists that Hulipas and Speers violated his Eighth
   Amendment rights by denying his requests for ambulatory devices and
   delaying his receipt of surgery based upon incomplete medical records and
   their incorrect beliefs that he was malingering.           Bangmon does not
   meaningfully respond to the district court’s reasoning that the treatments in
   question were based on clinical observations and medical indications, and
   that his mere disagreement with his course of treatment is insufficient to
   establish an Eighth Amendment violation. See Gobert, 463 F.3d at 346. His
   assertion that treatments were based on incomplete or incorrect information
   at best alleges negligence or malpractice, neither of which, if proven, would
   establish deliberate indifference. See id.
          Bangmon fails to show that the district court erred by granting
   summary judgment in favor of Hulipas and Speers.
   III.   Discovery
          Bangmon alleges that there is a video of the use of force by Alexander.
   In the district court, he moved to compel production of the video. Among
   the exhibits attached to the Martinez report was an affidavit from the TDCJ’s




                                          8
Case: 18-41043      Document: 00515968274           Page: 9   Date Filed: 08/06/2021




                                     No. 18-41043


   Administrative Monitor for the Use of Force Department who certified that
   “after a diligent search, no Use of Force Report(s) to include
   videos/photographs has been located in the name of Jerry Bangmon . . .
   pertaining to a use of force incident that occurred on November 16, 2012”
   (“no-use-of-force affidavit”). In pro se objections to the Martinez report,
   Bangmon insisted that, despite the no-use-of-force affidavit, a video of the
   incident could be “obtained from the surveillance [camera] system, memory-
   storage, mainframe, archives etc.”
          The district court denied Bangmon’s motion to compel the video
   without explaining its reasoning. In light of our holding vacating the dismissal
   of the claims against Alexander and Buentello, we also VACATE the district
   court’s order denying the motion to compel and remand with instructions to
   permit such discovery as the district court deems necessary, which may
   include discovery of whether TDCJ’s previous search efforts included the
   sources identified in Bangmon’s motion and, if not, whether relevant video
   footage in fact could be obtained from one or more of those sources.
   IV.    Motions
          We DENY Bangmon’s motions for appointment of counsel and for
   sanctions against the defendants. Bangmon is free to renew his motion for
   appointment of counsel before the district court upon remand.
          We VACATE the dismissal of the claims against Alexander and
   Buentello, AFFIRM the entry of summary judgment on the remaining
   claims, VACATE the order on the motion to compel, and REMAND for
   further proceedings.




                                          9